Case 2:19-cv-12558-LJM-SDD ECF No. 12 filed 10/10/19         PageID.66    Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

TERRY D. FABRICANT,                        )
individually and as the representative     )
of a class of similarly-situated           )
persons,                                   )
                                           )   Case No. 2:19-CV-12558-LJM-SDD
                     Plaintiff,            )
            v.                             )
                                           )
TOP FLITE FINANCIAL, INC., a               )
Michigan corporation,                      )
                                           )
                     Defendant.            )

                              NOTICE OF DISMISSAL

      Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), Plaintiff, TERRY D.

FABRICANT, through his undersigned attorneys, hereby dismisses this action

without prejudice.

                                         Respectfully submitted,

                                         TERRY D. FABRICANT, individually and as
                                         the representative of a class of similarly-
                                         situated persons

                                         s/ Ryan M. Kelly
                                         Ryan M. Kelly
                                         ANDERSON + WANCA
                                         3701 Algonquin Road, Suite 500
                                         Rolling Meadows, IL 60008
                                         Telephone: 847-368-1500
                                         Fax: 847-368-1501
                                         rkelly@andersonwanca.com
Case 2:19-cv-12558-LJM-SDD ECF No. 12 filed 10/10/19   PageID.67   Page 2 of 2




                       CERTIFICATE OF SERVICE

      I hereby certify that on October 10, 2019, I electronically filed the
foregoing Joint Stipulation of Dismissal with the Clerk of the Court using the
CM/ECF system which will send notification of such filings to all counsel of
record.


                                   /s/ Ryan M. Kelly
